IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. WR-10,800-06 and 07


EX PARTE ROBERT DELGADO, Applicant





ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
CAUSE NOS. CR97-011-1 and CR97-012-1
IN THE 207th DISTRICT COURT FROM COMAL COUNTY 


Per curiam.

O R D E R

 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex.Crim.App. 1967). Applicant was convicted of two separate
offenses of aggravated robbery with a deadly weapon and sentenced to life imprisonment in each
cause. 
	On January 13, 2011, orders designating issues were signed by the trial court. The habeas
record has been forwarded to this Court prior to the issues being resolved. We remand this
application to Comal County to allow the trial judge to complete an evidentiary investigation and
enter findings of fact and conclusions of law.
 These applications will be held in abeyance until the trial court has resolved the fact issues. 
The issues shall be resolved within 90 days of this order.  If any continuances are granted, a copy of
the order granting the continuance shall be sent to this Court. A supplemental transcript containing
all affidavits and interrogatories or the transcription of the court reporter's notes from any hearing
or deposition, along with the trial court's supplemental findings of fact and conclusions of law, shall
be returned to this Court within 120 days of the date of this order.  Any extensions of time shall be
obtained from this Court. 
Filed: April 6, 2011
Do not publish